Citation Nr: 1750674	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression NOS, panic disorder, and agoraphobia.

2. Entitlement to service connection for an abnormal leg movement disability, claimed as restless leg syndrome, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. His decorations include the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The record indicates that the Veteran changed representatives during the pendency of the appeal. Initially, he was represented by The American Legion. He changed his representative to the Veterans of Foreign Wars of the United States, recognized as the current representative.

In September 2013, November 2015, and April 2016, this matter was remanded for additional evidentiary development. In January 2017, the Board denied the Veteran's claims. However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), and in September 2017, the parties filed a joint motion for remand. In a September 2017 Order, the Court granted the parties' joint motion and remanded this appeal to the Board. 

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

As previously noted in the Board's decision, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the evidence shows that the Veteran has been diagnosed with psychiatric disorders to include anxiety disorder, depression NOS, panic disorder, and agoraphobia. The Board has accordingly characterized the mental health issue as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court granted the parties' joint motion for remand in September 2017 and remanded the matters to the Board. Specifically, the parties agreed that vacatur and remand are warranted because the Board erred by not providing an adequate statement of reasons or bases for its decision.

In part, the parties found that the Board did not adequately explain why it assigned any probative value to the September 2013 VA medical opinion. The parties noted that the Board had previously found the September 2013 examination report to be inadequate because, among other reasons, the examiner "did not address the fact that the Veteran had been diagnosed with PTSD on numerous occasion during the course of treatment." The Board notes that a VA addendum opinion was furnished in January 2016, which addressed such prior diagnoses of PTSD. Accordingly, in its January 2017 decision, the Board relied on and afforded probative weight to both the September 2013 VA examination and January 2016 addendum opinion. However, after consideration of the joint motion for remand, the Board finds that an additional VA examination and opinion is necessary to ensure that the opinion provided is based upon an adequate examination. Thus, after consideration of the joint motion for remand, the Board finds that an additional VA examination is necessary to afford the Veteran an VA examination and obtain an opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As for the issue of entitlement to service connection for abnormal leg movement secondary to an acquired psychiatric disability, the Board agrees with the joint motion for remand and finds that the issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and or private treatment records. Should they exist, associate such records with the Veteran's electronic claims file.

2. Thereafter, provide the Veteran with an appropriate VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability(ies). The claims folder should be forwarded to the examiner for review and a notation of such review must be included in the examination report.

The VA examiner is directed to address the following:

a.) The VA examiner is asked to make specific findings regarding whether the Veteran satisfies the DSM-IV criteria of the American Psychiatric Association for a diagnosis of PTSD.

b.)  If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military terrorist activity. 

The examiner is reminded that in-service stressors have been conceded. For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

c.)  If the examiner finds that the criteria for a valid diagnosis of PTSD are not met, the examiner must explain why the numerous diagnoses of PTSD of record are not valid diagnoses of PTSD (the examiner should note that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the court of the appeal, even if he does not currently meet the criteria for PTSD).

d.) The examiner is to indicate all psychiatric disabilities diagnosed during the pendency of this appeal, from January 2010, including anxiety disorder, panic disorder, and agoraphobia, and specifically state whether it is at least as likely as not (50 percent or great probability) that any diagnosed psychiatric disorder (including anxiety disorder, panic disorder, and agoraphobia) had its onset in service or is otherwise etiologically related to the Veteran's service.

The electronic claims files must be made available to and thoroughly reviewed by the examiner. The examiner must provide a complete rationale for all opinions offered. In this regard, the examiner should address: a) the Veteran's confirmed in-service stressors; b) post-service medical treatment and diagnoses of PTSD, anxiety disorder, panic disorder, and agoraphobia; and c) lay statements of record. 

The rationale for all opinions express should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3. Then, after undertaking any additional development deemed necessary, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, him and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

